Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 23, 2014

                                    No. 04-14-00634-CR

                                    Steven VELASCO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR4702
                      Honorable Philip A. Kazen, Jr., Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on December 23, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk